Citation Nr: 0413515	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  04-01 318	)	DATE
	)
	)


THE ISSUE

Whether a September 1997 decision of the Board of Veterans' 
Appeals (Board), which denied service connection for 
retinitis pigmentosa, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from January 1955 to January 
1957.

This matter comes before the Board on the veteran's motion 
alleging CUE in a September 1997 Board decision which denied 
service connection for retinitis pigmentosa.  


FINDING OF FACT

A September 1997 Board decision, which denied the veteran's 
claim for service connection for retinitis pigmentosa, was 
reasonably supported by evidence then of record and 
prevailing legal authority; the Board decision was not 
undebatably erroneous. 


CONCLUSION OF LAW

There was no CUE in the September 1997 Board decision which 
denied service connection for retinitis pigmentosa.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims CUE in a Board decision dated in September 
1997, which denied service connection for retinitis 
pigmentosa.  Motions filed based on CUE in prior Board 
decisions are not appeals, and the notice and duty to assist 
provisions of the law are inapplicable to such cases.  See 38 
U.S.C.A. §§ 5103, 5103A, 7111; 38 C.F.R. §§ 3.159, 20.1402; 
Livesay v. Principi, 15 Vet. App. 165 (2001). 

A Board decision is subject to revision on the grounds of CUE 
and will be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations, 38 C.F.R. §§ 20.1400-1411.  

CUE is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1403(a).  Generally, CUE is present when either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Id.  Review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when the decision was made.  38 C.F.R. § 
20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following:  (1) 
Changed diagnosis--a new diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) duty to 
assist-the VA's failure to fulfill the duty to assist; and, 
(3) evaluation of evidence--a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d); See 
Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. 
West, 15 Vet.App. 302 (2001), 13 Vet. App. 1 (1999); Bustos 
v. West, 179 F.3d 1378 (Fed.Cir. 1999); Link v. West, 12 Vet. 
App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).  Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

The veteran alleges, in essence, that the evidence of record 
at the time of the 1997 Board decision compelled a grant of 
service connection.  He points to medical evidence of a 
current diagnosis of retinitis pigmentosa; his testimony that 
he began to experience night blindness while on active duty; 
and a statement from an eye doctor who recalled having 
diagnosed retinitis pigmentosa when the veteran was in 
service.  He contends that this evidence met all of the 
elements required for service connection and, therefore, the 
Board's denial of his appeal was CUE.  He asserts that lay 
testimony and medical opinions must be assumed credible 
unless proven otherwise.  He alleges that his appeal was 
denied on the basis that 30 years had elapsed between the 
date of military discharge and the earliest documentation of 
a diagnosis of retinitis pigmentosa.  He argues that the 
Board failed to apply 38 C.F.R. § 3.303(d), which provides 
that service connection may be granted for a disease 
diagnosed after discharge.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may be granted for congenital or 
hereditary diseases, if initially manifested in or aggravated 
by service.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); 
VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  

Service medical records include the report of an examination 
for entrance onto active duty, conducted in February 1955, 
which disclosed uncorrected visual acuity of 20/20 in the 
right eye and 20/200 in the left eye.  In August 1955, the 
veteran was seen for complaints of vision difficulty on the 
left side of his left eye.  The treatment report noted a 
childhood history of an injury to his left eye, poor vision, 
and a patch worn over the left eye.  On examination, the 
right eye was negative, and the left eye had an old, atrophic 
patch, most probably old chorioretinitis of unknown etiology.  
Visual field tests in the right eye were negative.  In the 
left eye he had a paracentral large absolute scotoma.  He did 
not have a squint or other heterotropic signs.  The 
impression was old chorioretinitis of unknown etiology.  If 
the left eye ever flared up, he was to return immediately.  
In November 1956, the veteran's separation examination was 
conducted.  The veteran's uncorrected distant vision was 
20/20 in the right eye and 20/200 in the left eye.  The 
report of this examination noted a diagnosis of myopia. 

On a subsequent examination, dated March 1962, the veteran 
did not report any history of eye problems.  On examination, 
the eyes, ophthalmoscopic examination, pupils and ocular 
motility were all normal.  His distance vision was 20/20 in 
the right eye and 20/70 in the left eye.  The summary of 
defects and diagnoses noted defective vision and astigmatism. 

In December 1992, the veteran was examined by the Sierra Eye 
Associates.  He reported a history of retinitis pigmentosa 
which he said had been diagnosed when he was 22 or 23 years 
old.  He said the symptoms had been sporadic.  On 
examination, visual acuity was good but he had decreased 
central fields.  The impression was questionable atypical 
retinitis pigmentosa.  

In December 1994, the veteran filed his claim for service 
connection for retinitis pigmentosa.  

In an October 1995 statement, the said that his retinitis 
pigmentosa condition was discovered while on active duty as a 
result of his vision problems involving fatigue and night-
blindness.

In May 1996, a hearing was held before the RO.  At the 
hearing, the veteran testified that he was first diagnosed 
with retinitis pigmentosa while in service.  He said a visual 
field test at that time had detected loss of peripheral 
vision in both eyes at that time. He also said he had 
problems with depth perception in service.  He also indicated 
that he regularly saw an optometrist every two or three years 
after service, but that he did not have copies of any of 
those records and could not recall the names of the various 
treating physicians.

In May 1996, a letter was received from A. Haffner, O.D., 
who, according to the service medical records, examined the 
veteran in August 1955.  He said that he recalled that he had 
made a provisional diagnosis of retinitis pigmentosa when he 
examined the veteran, and that they had subsequent 
conversations about it.  He recalled that at that time, the 
veteran was experiencing some difficulty with night vision, 
but the extent of his field loss at that time was not 
disabling.  He noted that retinitis pigmentosa is progressive 
and results in a deterioration of the visual field, 
binocularly.  

In August 1996, the RO sent Dr. Haffner a copy of the August 
1955 examination report and requested that he review the 
report and provide give further details as to the eye 
condition while in the military and treatment, if any, he may 
have received.  

In August 1996, Dr. Haffner's response was received.  He 
noted that his record at that time showed that there was no 
evidence at that time of any retinal problem other than that 
in the veteran's left eye.  Noting that the clinical record 
was clear and precise, he said that he could not find any 
evidence of retinitis pigmentosa.  He said that although his 
record does not have any indication of any peripheral visual 
field involvement which usually accompanies early signs of 
retinitis pigmentosa, retinitis pigmentosa could not be ruled 
out as a possible condition that developed.

Based on this evidence, the Board, in the 1997 decision, 
concluded that the preponderance of the evidence was against 
service connection, and denied the veteran's appeal.  

In reviewing the evidence available to the Board in 1997, and 
the law then applicable, the Board now is unable to detect 
any CUE in the 1997 Board decision.  In determining whether 
the elements required for service connection had been 
satisfied, the Board in 1997 had to weigh the relevant 
evidence.  For example, the statement from the eye doctor who 
recalled having diagnosed retinitis pigmentosa when the 
veteran was in service had to be considered in light of his 
later statement that upon review of his in-service 
examination report of the veteran he did not find any 
evidence of retinitis pigmentosa at that time.  In any event, 
a disagreement as to how the facts were weighed or evaluated 
does not constitute CUE.  38 C.F.R. § 20.1403(d).  Likewise, 
assessing the weight to be accorded lay testimony and medical 
opinions is an evaluation of the evidence, and therefore not 
CUE.  

With respect to the veteran's contention that his appeal was 
denied on the basis that 30 years had elapsed between the 
date of military discharge and the earliest documentation of 
a diagnosis of retinitis pigmentosa, this was only one factor 
in the Board's determination.  Further, while service 
connection may be granted for a disease diagnosed after 
discharge, all the evidence, including that pertinent to 
service must establish that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In this case, the Board 
weighed the evidence and determined that the preponderance of 
the evidence demonstrated that retinitis pigmentosa was not 
present in service.  In light of the absence of any 
contemporaneous record of symptoms or complaints in service, 
or on the examination conducted 5 years after service (in 
1962), or a medical record of a diagnosis of retinitis 
pigmentosa prior to 1992, it was not undebatably erroneous 
for the Board, in its 1997 decision, to have found that the 
preponderance of the evidence was against the claim.    

The veteran's allegations of error involve matters in which 
he disagrees with how the evidence was weighed or evaluated 
by the Board in 1997, and this does not constitute CUE.  
There was no undebatable error of fact or law in the 1997 
Board decision that would have manifestly changed the 
outcome, and there was no CUE in that decision.  Thus the 
Board must deny the current motion to revise or reverse the 
1997 Board decision based on alleged CUE.


ORDER

The motion that there was CUE in the September 1997 Board 
decision is denied.




                       
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



